DETAILED ACTION
This communication is in response to application no. 17/372135 filed 09 July 2021 and the preliminary amendment filed 19 January 2022.
With the preliminary amendment, claims 3, 4, 12, and 13 have been canceled and claims 1, 5-10, and 14-18 have been amended.
Claims 1, 2, 5-11, and 14-18 are currently pending and have been examined.  
Claims 1, 2, 5-11, and 14-18 are rejected as shown in this detailed action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 27 August 2021 named “List of Co-Pending Patents or Patent Applications That May Be Directed Towards Similar Subject Matter” fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  these claims recite “notifying the second user of the of the shared association.” Examiner believes this is meant to recite “notifying the second user of the   Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-11, and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
(Claims 1 and 10) The “associating a social media website with the first user” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor” language (claim 10), the claim encompasses a user manually making an association between a website and a user. Claim 1 does not recite any hardware/computer components for performing this step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
(Claims 1 and 10) The “associating the first user with a set of login credentials of the social media website” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor” language (claim 10), the claim encompasses a user manually making an association between a user and credentials. Claim 1 does not recite any hardware/computer components for performing this step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
(Claims 1 and 10) The “associating a second follower code with the second user, the product, and the commission schedule” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor” language (claim 10), the claim encompasses a user manually making an association between a code, a product, and a commission schedule. Claim 1 does not recite any hardware/computer components for performing this step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
(Claims 1 and 10) The “the second follower code is generated at the computer based on information associated with the first user” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computer” language (claims 1 and 10), the claim encompasses a user manually generating a code based on known information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
(Claims 1 and 10) The “associating the social media website with the second user” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor” language (claim 10), the claim encompasses a user manually making an association between a website and a user. Claim 1 does not recite any hardware/computer components for performing this step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
(Claims 1 and 10) The “notifying the first user of a shared association with the second user and the social media website” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor” language (claim 10), the claim encompasses a user manually providing a notification to a user. Claim 1 does not recite any hardware/computer components for performing this step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Additionally, the claims recite the concept of associating codes with users and purchasers in order to provide commissions to users based on a commission schedule. This concept falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas including managing interactions between people and commercial interactions. Accordingly, the claims recite an abstract idea.
The dependent claims recite steps similar to those in the independent claims that require “associating” additional users with products, providing commissions, and notifying users. These steps in the dependent claims fall into the same abstract idea groupings as the independent claims. Thus, these claims also recite an abstract idea.
The mere nominal recitation of a generic computer or processor does not take the claim limitations out of the “Mental Processes” or “Certain Methods of Organizing Human Activity” groupings of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional elements of a computer (claims 1, 2, 5-11, and 14-18) and a non-transitory computer readable storage medium having embodied thereon a program executable by a processor (claims 10, 11, and 14-18) and includes no more than mere instructions to apply the exception using a generic computer component. The computer, storage medium, and processor do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Additionally, the step of “receiving” steps are mere data gathering and the “distributing” steps are post-solution activity. These steps are considered insignificant extra-solution activity and do not integrate the abstract idea into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.
Regarding the “receiving” and “distributing” steps, the courts have found that these activities are routine, conventional, and well-understood. See MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0362438 (“MacLaughlin”) in view of U.S. 9,923,927 (“McClintock”).

Regarding Claims 1 and 10, MacLaughlin teaches method and non-transitory computer readable storage medium having embodied thereon a program executable by a processor to perform a method for distributing products, the method comprising: 
receiving information at a computer that identifies a recipient of a product, a first product purchase confirmation, and a first follower code (See “Further verification may be requested, either immediately or at a later time, such as where a business contests that the user did not actually do business with the business. Such further verification may include submission of a receipt and/or the entry of detailed information regarding the date, time, brief description of the transaction [purchase confirmation]” in ¶ 0142, “Referral links include data elements or structures (e.g. URL links) that programmatically link a webpage or other online resource of the referral-making participant with the online resource/webpage of the party that is receiving the referral. Semantics and other content may be associated with the referral link [follower code] in order to identify the party receiving the referral. The semantics and other surrounding content can serve to communicate that the link is being provided as an affirmative expression of referral” in ¶ 0018, and “Once the participant business or organization is identified, the link component 126 generates the link (social or referral) between the participant's page (the one making the referral) and the webpage or online resource of the participant that is being linked. The social and referral links 123, 127 can be stored or associated in the database system 110” in ¶ 0028.), wherein the first follower code, the product, and a first user are associated with a commission schedule, and wherein the recipient is a second user (See “In one embodiment, an affiliate program 160 executes on data that identifies which participants are credited for enrollment of other participants. In particular, the affiliate program may reward participants for revenue generated from other participants that they directly refer, as well as for revenue from participants referred by those participants who were directly referred (i.e. two tiered)” in ¶ 0047.); 
associating a social media website with the first user (See “In an embodiment, the user-content generated network is operated as a social network, in that participants are provided a web page or other online resource, and enabled to link to other participants through their respective web page or online resource” in ¶ 0012 and “The link dataset 116 provides linking information between participants of the social/referral network provided with system 100. As mentioned, system 100 can enable a social networking environment, in which participants socially link to one another so as to be part of one another social network” in ¶ 0023.); 
associating the first user with a set of login credentials of the social media website (See “a participant 102 interacts with a registration process 120 to register with system 100. The participant's interaction with the registration process 120 includes specifying account information, including the name of the participant, login and password, preference designations, and contact information (e.g. email address)” in ¶ 0024.); 
the login credentials allow login to the social media website (See “a participant 102 interacts with a registration process 120 to register with system 100. The participant's interaction with the registration process 120 includes specifying account information, including the name of the participant, login and password, preference designations, and contact information (e.g. email address)” in ¶ 0024.);
distributing a first set of commissions for receipt by the first user according to the commission schedule, the first set of commissions distributed following both receipt of first product purchase confirmation and receipt of the purchased product by the recipient (See “Member B joined the Referral Network as a referral of Member A, and Member C joined the Referral Network as a referral of Member B. Member A can receive a first percentage, such as 8%, of anything that Member B pays to the network, and Member A will receive a second percentage (lower than the first percentage), such as 4%, of anything that Member C pays to or through the service of system 100” in ¶ 0109 and “Once revenue generation is determined, a revenue-sharing algorithm or scheme may be implemented to distribute a portion of the generated revenue to participants as the credit or reward for their influence” in ¶ 0122.); 
associating a second follower code with the second user, the product, and the commission schedule, wherein the second follower code is generated at the computer based on information associated with the first user, and wherein a second purchase confirmation is received that identifies the second follower code (See “Once the participant business or organization is identified, the link component 126 generates the link (social or referral) [follower code] between the participant's page (the one making the referral) and the webpage or online resource of the participant that is being linked. The social and referral links 123, 127 can be stored or associated in the database system 110” in ¶ 0028, “the affiliate program may reward participants for revenue generated from other participants that they directly refer, as well as for revenue from participants referred by those participants who were directly referred (i.e. two tiered)” in ¶ 0047, and “Further verification may be requested, either immediately or at a later time, such as where a business contests that the user did not actually do business with the business. Such further verification may include submission of a receipt and/or the entry of detailed information regarding the date, time, brief description of the transaction” in ¶ 0142.); 
associating the social media website with the second user (See “Each participant in a population of participants of a social network is associated with a corresponding network resource (e.g. web page)” in ¶ 0013 and “The link dataset 116 provides linking information between participants of the social/referral network provided with system 100. As mentioned, system 100 can enable a social networking environment, in which participants socially link to one another so as to be part of one another social network. Additionally, some embodiments enable participants to create referral links. Referral links can serve as expressions of endorsement or recommendation. The referral links can be provided as a direct link on a referring participant's online resource. When published on a referring participant's webpage, for example, the referral link locates the online resource or webpage of the participant that is receiving the referral. The link dataset 116 maintains the various links between participants of system 100” in ¶ 0023.), 
notifying the first user of a shared association with the second user and the social media website (See “Information is stored that identifies (i) a plurality of organizations, (ii) individual participants in the population, and (iii) links between each of the plurality of organizations and individual users in the population and/or other organizations in the plurality of organizations, wherein the links between each of the plurality of organizations and the individual users include referral links” in ¶ 0013 and “Once the participant business or organization is identified, the link component 126 generates the link (social or referral) between the participant's page (the one making the referral) and the webpage or online resource of the participant that is being linked. The social and referral links 123, 127 can be stored or associated in the database system 110. When the social and referral links 123, 127 are generated, the publishing component 124 then publishes the social/referral links as part of the referring participant's online resource (e.g. web page)” in ¶ 0028.); and 
distributing a second set of commissions for receipt by the first user and the second user according to the commission schedule (See “an affiliate program 160 executes on data that identifies which participants are credited for enrollment of other participants. In particular, the affiliate program may reward participants for revenue generated from other participants that they directly refer, as well as for revenue from participants referred by those participants who were directly referred (i.e. two tiered)” in ¶ 0047 and “System 100 may have signed a first fractional portion of revenue generated by step 634, and a second fractional portion of revenue generated by step 638. In implementation, the first fractional portion is greater than the second fractional portion. In fact, the first fractional portion can be a multiple of the second fractional portion” in ¶ 0124.), the second set of commissions distributed following both receipt of the second purchase confirmation and receipt of the purchase product by a third user (See “an affiliate program 160 executes on data that identifies which participants are credited for enrollment of other participants. In particular, the affiliate program may reward participants for revenue generated from other participants that they directly refer, as well as for revenue from participants referred by those participants who were directly referred (i.e. two tiered)” in ¶ 0047 and “Once revenue generation is determined, a revenue-sharing algorithm or scheme may be implemented to distribute a portion of the generated revenue to participants as the credit or reward for their influence in the enrolling other participants” in ¶ 0122.).
MacLaughlin does not expressly teach validating that the login credentials allow login.
However, McClintock teaches validating that the login credentials allow login (See “the access control module 218 may be configured to receive a credential (for example, from the credential management module 219) and determine the access rights associated with the credential” in column 9.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of MacLaughlin and McClintock to determine if the credentials are valid. The motivation is to prevent fraud.  Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 2 and 11, MacLaughlin further teaches the first set of commissions are made available to the first user following association of the social media website with the first user (See “Member B joined the Referral Network as a referral of Member A, and Member C joined the Referral Network as a referral of Member B. Member A can receive a first percentage, such as 8%, of anything that Member B pays to the network” in ¶ 0109.).
Regarding Claims 5 and 14, MacLaughlin further teaches the credentials can be used to login to the computer (See “a participant 102 interacts with a registration process 120 to register with system 100. The participant's interaction with the registration process 120 includes specifying account information, including the name of the participant, login and password, preference designations, and contact information (e.g. email address)” in ¶ 0024 and “The system 100 may be implemented as a Web service, such as provided at a website. In such implementation, the service can be implemented by a combination of computers” in ¶ 0019.).
Regarding Claims 6 and 15, MacLaughlin further teaches the first user and second user are further associated with a second product and wherein commissions have been distributed to one user for the purchase of the second product by the other another user (See “Once the participant business or organization is identified, the link component 126 generates the link (social or referral) between the participant's page (the one making the referral) and the webpage or online resource of the participant that is being linked” in ¶ 0028, “an affiliate program 160 executes on data that identifies which participants are credited for enrollment of other participants. In particular, the affiliate program may reward participants for revenue generated from other participants that they directly refer, as well as for revenue from participants referred by those participants who were directly referred” in ¶ 0047, and ¶ 0142.).
Regarding Claims 7 and 16, MacLaughlin further teaches notifying the second user of the of the shared association with the second user and the social media website; and facilitating a connection of the first user and second user on the social media website (See “Information is stored that identifies (i) a plurality of organizations, (ii) individual participants in the population, and (iii) links between each of the plurality of organizations and individual users in the population and/or other organizations in the plurality of organizations, wherein the links between each of the plurality of organizations and the individual users include referral links” in ¶ 0013 and “Once the participant business or organization is identified, the link component 126 generates the link (social or referral) between the participant's page (the one making the referral) and the webpage or online resource of the participant that is being linked. The social and referral links 123, 127 can be stored or associated in the database system 110. When the social and referral links 123, 127 are generated, the publishing component 124 then publishes the social/referral links as part of the referring participant's online resource (e.g. web page)” in ¶ 0028.).
Regarding Claims 8 and 17, MacLaughlin further teaches facilitation of the connection follows confirmation that the first user and second user are not already connected on the social media website (See “If the contact who received the announcement is not a participant of system 100, the contact can elect to become a participant of the social network provided through system 100” in ¶ 0055 and “some embodiments sort of highlight ratings and reviews provided by individuals that are socially linked in system 100 to the user performing the search. The ratings and reviews can also be segmented to show those ratings/reviews made by participants that, for example, are socially linked to the searcher through other social networking environments, that share geographic or demographic classification with the searcher, or whom are otherwise determined to be relevant to the person performing the search” in ¶ 0077.).
Regarding Claims 9 and 18, MacLaughlin further teaches receiving information at a computer that identifies a recipient of a product, a third product purchase confirmation, and a first follower code, wherein the first follower code, the product, and a first user are associated with a commission schedule, and wherein the recipient is a fourth user; associating the social media website with the fourth user; and notifying the fourth user and second user of the shared association with the social media website (See ¶ 0017, 0018, 0028, 0047, 0122, and 0142.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688